DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "first range of source ports and low latency range of source ports" in line 22.  There is insufficient antecedent basis for this limitation in the claim.  The term “first range” indicates that there should be a “second range”, and a “low latency range” indicates that there should be a “classic latency range” and the parallel to first/second flows further confuses the issue.  The claim is interpreted for this action only such that the first range is the classical latency range and the second range is the low latency range.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillon et al. (2019/0,158,371) in view of Osman (2020/0,112,504).
Dillon teaches a method and system (abstract) in regards to the CMTS/QoS system (abstract, background, summary and claims; Paras. 43-46 and 49) in a client/server/application environment (Fig. 1).  More specifically, Dillon teaches the flows of applications (Paras. 51-53) and handling in conditions of changing traffic (Paras. 54-55).  The system specifically uses SNMP (Para. 62, 117-120) to change various configurations in light of changes to the number of low latency applications (Paras. 68-71), including the setup of port ranges (Paras. 72-73) (see also 74-75 and 87-89) including changing flows/queues (Paras. 91, 99-102).
Dillon does not expressly disclose modifying the range of ports based on changing conditions.  Osman teaches a method and system (abstract) in the current art (background, summary and claims, Paras. 37-42) including the usage of NATs and gateways (Paras. 42-44) to handle dynamic flow changes (Paras. 45-62).  Osman more particularly teaches the dynamic changes in adaptation and latency (Paras. 63-65, 79-81) that includes assigning and reassigning ports (Paras 85-89) in response to changes in QoS needs (Paras. 90-93) in a cable system (Paras. 94-96). At the time the invention was made, one of ordinary skill in the art would have added Osman in order to provide improvements in the system (background).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571)270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELVIN H POLLACK/            Primary Examiner, Art Unit 2445